NUMBER 13-08-00396-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                            IN RE COASTAL KING, LTD.


                       On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                     Per Curiam Memorandum Opinion

       Relator, Coastal King, Ltd., filed a petition for writ of mandamus in the above cause

arguing that the trial court abused its discretion in entering an order outside of its plenary

jurisdiction. This Court requested and received a response from Benigno Cerda, Jr, and

Francisco Cerda, the real parties in interest, who “do not object to the granting of Relator’s

petition.”

       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has shown itself entitled to the relief
sought. Without hearing oral argument, we conditionally grant mandamus relief and direct

the trial court to vacate its May 20, 2008 order granting Coastal King’s Motion for Summary

and Entering Death Penalty Sanctions. See TEX . R. APP. P. 52.8(c). We are confident the

trial court will promptly comply; our writ will issue only if it does not.



                                                            PER CURIAM

Memorandum Opinion delivered and
filed this 8th day of July, 2008.




                                                2